
	

116 SJ 11 IS: Prohibiting Unauthorized Military Action in Venezuela Resolution of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		116th CONGRESS
		1st Session
		S. J. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2019
			Mr. Merkley introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To prohibit the unauthorized use of United States Armed Forces	in hostilities with respect to
			 Venezuela.
	
	
 1.Short titleThis joint resolution may be cited as the Prohibiting Unauthorized Military Action in Venezuela Resolution of 2019. 2.Prohibition on introduction of United States Armed Forces into hostilities with respect to Venezuela (a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense, or for any other department or agency of the United States Government, may be used to introduce the Armed Forces of the United States into hostilities with respect to Venezuela, except pursuant to a specific statutory authorization by Congress enacted after the date of the enactment of this joint resolution.
 (b)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).
			
